Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yalei Sun  #57765 on 1/25/2021.
The application has been amended as follows: 
(Currently Amended) An interface invocation method for a hybrid cloud performed at a computing system having one or more processors and memory storing a plurality of programs to be performed by the one or more processors, the method comprising: 
receiving, from an invoker, an interface invocation request for the hybrid cloud, the interface invocation request including a uniform resource locator (URL) address and information of a first target cloud platform, wherein the hybrid cloud hosts a plurality of cloud platforms including the first target cloud platform, and each cloud platform is accessed via a respective interface portal of a respective application programming interface (API), wherein each of the plurality of cloud platforms is associated with a geographical region having a unique geographical region parameter;

	determining a type of the first target cloud platform according to a cloud platform type parameter in the URL address; 
	determining a geographical region where the interface portal of the first target cloud platform is available according to a geographical region parameter in the URL address; 
	identifying the interface portal of the respective API of the first target cloud platform among the plurality of cloud platforms hosted by the hybrid cloud based on the type of the first target cloud platform and the geographical region of the interface portal of the first target cloud platform; and
 	sending the interface invocation request to the interface portal of the first target cloud platform; 
receiving a response from the interface portal of the first target cloud platform; 
forwarding the response to the invoker in response to the interface invocation request; 
sending a plurality of resource monitoring requests to a plurality of second target cloud platforms hosted by the hybrid cloud;
receiving respective resource monitoring data from the plurality of second target cloud platforms in response to the plurality of resource monitoring requests; and
merging the respective resource monitoring data from the plurality of second target cloud platforms to obtain merged resource monitoring data of the hybrid cloud.

prior to providing the access to the first target cloud platform:
	authenticating the interface invocation request; and
	when the authentication succeeds, providing the access to the first target cloud platform according to the interface invocation request.
(Original) The method according to claim 2, wherein the interface invocation request further comprises a request type HTTP Method, and the method further comprises:
receiving an HTTP header sent by the invoker, the HTTP header comprising a timestamp parameter Timestamp, a platform authentication code AppKey, a user authentication code AccessKey, and a signature string Signature; and
the authenticating the interface invocation request comprises:
	obtaining a key parameter SecretKey preallocated to the invoker;
	authenticating the signature string Signature by using the key parameter SecretKey;
	obtaining a character string comprising a request type HTTP Method, a timestamp parameter Timestamp, a URL address, a platform authentication code AppKey, and a user authentication code AccessKey; and
	determining that the authenticating is successful when the request type HTTP Method in the character string is consistent with the request type in the interface invocation request, the URL address in the character string is consistent with the URL address in the interface invocation request, the timestamp parameter Timestamp in the character string is consistent with the timestamp parameter Timestamp in the HTTP 
(Original) The method according to claim 1, further comprising:
receiving a resource monitoring request for the hybrid cloud, the resource monitoring request including a request to obtain resource monitoring data of the hybrid cloud;
determining a second target cloud platform of the hybrid cloud according to the resource monitoring request;
sending the resource monitoring request to the second target cloud platform; and
receiving the resource monitoring data from the second target cloud platform.
(Canceled) 
(Original) The method according to claim 4, wherein the hybrid cloud comprises a plurality of cloud servers, and wherein the determining the second target cloud platform of the hybrid cloud according to the resource monitoring request comprises:
reading instance ID information, which is comprised in the resource monitoring request for the hybrid cloud, of each cloud server of the plurality of cloud servers in the hybrid cloud;
calling a resource information table generated when the hybrid cloud is created; and

(Original) The method according to claim 6, wherein the determining, according to the instance ID information of each cloud server in the hybrid cloud and the resource information table, an access address of a second target cloud platform corresponding to each cloud server in the hybrid cloud to obtain an access address of the second target cloud platform of the hybrid cloud comprises:
reading, from the resource information table, equipment room information corresponding to the instance ID information of each cloud server in the hybrid cloud, the equipment room information comprising the access address of the second target cloud platform corresponding to each cloud server in the hybrid cloud; and
determining, according to the equipment room information corresponding to the instance ID information of each cloud server in the hybrid cloud, the access address of the second target cloud platform corresponding to each cloud server in the hybrid cloud.
(Original) The method according to claim 7, wherein the sending, to the second target cloud platform, a resource monitoring request for the second target cloud platform comprises:
determining, according to the access address of the second target cloud platform corresponding to each cloud server, an application programming interface API of the second target cloud platform corresponding to each cloud server; and

(Original) The method according to claim 5, wherein the receiving a resource monitoring request for the hybrid cloud comprises:
receiving a monitoring request on any one or more of a central processing unit CPU resource of a cloud server, a memory resource of a cloud server, an intranet bandwidth resource of a cloud server, or a magnetic disk resource of a cloud server in the hybrid cloud.
(Currently Amended) An interface invocation apparatus for a hybrid cloud, comprising:
one or more processors; and
memory storing one or more programs and one or more modules to be executed by the one or more processors, the one or more programs and the one or more modules comprising:
a receiving module, configured to:
	receiving, from an invoker, an interface invocation request for the hybrid cloud, the interface invocation request including a uniform resource locator (URL) address and information of a first target cloud platform, wherein the hybrid cloud hosts a plurality of cloud platforms including the first target cloud platform, and each cloud platform is accessed via a respective interface portal of a respective application 
	receive a response from the interface portal of the first target cloud platform;
	a determining module, configured to provide an access to the first target cloud platform according to the interface invocation request, including a type determining unit, configured to determine a type of the first target cloud platform according to a cloud platform type parameter in the URL address;
	a geographical region determining unit, configured to determine a geographical region where the interface portal of the first target cloud platform is available according to a geographical region parameter in the URL address; and
	a target-cloud-platform interface determining unit, configured to identify the interface portal of the respective API of the first target cloud platform among the plurality of cloud platforms hosted by the hybrid cloud based on the type of the first target cloud platform and the geographical region of the interface portal of the first target cloud platform;
a sending module, configured to send the interface invocation request to the interface portal of the first target cloud platform in accordance with the determining and forward the response to the invoker in response to the interface invocation request; and send a plurality of resource monitoring requests to a plurality of second target cloud platforms hosted by the hybrid cloud; 
the receiving module further configured to receive respective resource monitoring data from the plurality of second target cloud platforms in response to the plurality of resource monitoring requests; and 
a merge module, configured to merge the respective resource monitoring data from the plurality of second target cloud platforms to obtain merged resource monitoring data of the hybrid cloud.
(Previously Presented) The apparatus according to claim 10, further comprising:
an authentication module, configured to:
	authenticate the interface invocation request prior to providing the access to the first target cloud platform according to the interface invocation request; and 
	trigger the determining module to provide the access to the first target cloud platform according to the interface invocation request if the authentication succeeds.
(Original) The apparatus according to claim 11, wherein the interface invocation request further comprises a request type HTTP Method, and the authentication module comprises:
a receiving unit, configured to receive an HTTP header sent by the invoker, the HTTP header comprising a timestamp parameter Timestamp, a platform authentication code AppKey, a user authentication code AccessKey, and a signature string Signature; and
a query unit, configured to obtain a key parameter SecretKey preallocated to the invoker; and

(Original) The apparatus according to claim 10, wherein: 
the receiving module is configured to receive a resource monitoring request for the hybrid cloud, the resource monitoring request including a request to obtain resource monitoring data of the hybrid cloud;
the determining module is configured to determine a second target cloud platform of the hybrid cloud according to the resource monitoring request;
the sending module is configured to send, to the second target cloud platform, the resource monitoring request; and
the receiving module is further configured to receive the resource monitoring data from the second target cloud platform.

(Original) The apparatus according to claim 13, wherein the determining module comprises:
an instance ID information reading unit, configured to read instance ID information of each cloud server in the hybrid cloud from the resource monitoring request for the hybrid cloud;
a resource information table calling unit, configured to call a resource information table generated when the hybrid cloud is created; and
an access address determining unit, configured to determine, according to the instance ID information of each cloud server in the hybrid cloud and the resource information table, an access address of a second target cloud platform corresponding to each cloud server in the hybrid cloud to obtain an access address of the second target cloud platform of the hybrid cloud.
(Original) The apparatus according to claim 15, wherein the access address determining unit is further configured to:
read, from the resource information table, equipment room information corresponding to the instance ID information of each cloud server in the hybrid cloud, the equipment room information comprising the access address of the second target cloud platform corresponding to each cloud server in the hybrid cloud; and
determine, according to the equipment room information corresponding to the instance ID information of each cloud server in the hybrid cloud, the access address of the second target cloud platform corresponding to each cloud server in the hybrid cloud.

receive, from an invoker, an interface invocation request for a hybrid cloud, the interface invocation request including a uniform resource locator (URL) address and information of a first target cloud platform, wherein the hybrid cloud hosts a plurality of cloud platforms including the first target cloud platform, and each cloud platform is accessed via a respective interface portal of a respective application programming interface (API), wherein each of the plurality of cloud platforms is associated with a geographical region having a unique geographical region parameter;
in accordance with the interface invocation request, provide an access to the first target cloud platform, including:
	determine a type of the first target cloud platform according to a cloud platform type parameter in the URL address;
	determine a geographical region where the interface portal of the first target cloud platform is available according to a geographical region parameter in the URL address; 
	identify the interface portal of the respective API of the first target cloud platform among the plurality of cloud platforms hosted by the hybrid cloud based on the type of the first target cloud platform and the geographical region of the interface portal of the first target cloud platform; and 
 	send the interface invocation request to the interface portal of the first target cloud platform; 

forward the response to the invoker in response to the interface invocation request;
send a plurality of resource monitoring requests to a plurality of second target cloud platforms hosted by the hybrid cloud;
receive respective resource monitoring data from the plurality of second target cloud platforms in response to the plurality of resource monitoring requests; and
merge the respective resource monitoring data from the plurality of second target cloud platforms to obtain merged resource monitoring data of the hybrid cloud.
(Previously Presented) The computer readable storage medium of claim 17, further comprising instructions for:
prior to providing the access to the first target cloud platform:
	authenticate the interface invocation request; and
	when the authentication succeeds, provide the access to the first target cloud platform according to the interface invocation request.
(Original) The computer readable storage medium of claim 18, wherein the interface invocation request further comprises a request type HTTP Method, and the computer readable storage medium further comprises instructions for:
receiving an HTTP header sent by the invoker, the HTTP header comprising a timestamp parameter Timestamp, a platform authentication code AppKey, a user authentication code AccessKey, and a signature string Signature; and
the authenticate the interface invocation request comprises instructions for:
	obtaining a key parameter SecretKey preallocated to the invoker;

	obtaining a character string comprising a request type HTTP Method, a timestamp parameter Timestamp, a URL address, a platform authentication code AppKey, and a user authentication code AccessKey; and
	determining that the authenticating is successful when the request type HTTP Method in the character string is consistent with the request type in the interface invocation request, the URL address in the character string is consistent with the URL address in the interface invocation request, the timestamp parameter Timestamp in the character string is consistent with the timestamp parameter Timestamp in the HTTP header, the platform authentication code AppKey in the character string is consistent with the platform authentication code AppKey in the HTTP header, and the user authentication code AccessKey in the character string is consistent with the user authentication code AccessKey in the HTTP header.
(Original) The computer readable storage medium of claim 17, further comprising instructions for:
receiving a resource monitoring request for the hybrid cloud, the resource monitoring request including a request to obtain resource monitoring data of the hybrid cloud;
determining a second target cloud platform of the hybrid cloud according to the resource monitoring request;
sending the resource monitoring request to the second target cloud platform; and
receiving the resource monitoring data from the second target cloud platform.

receiving a resource monitoring request for the hybrid cloud, the resource monitoring request including a request to obtain resource monitoring data of the hybrid cloud;
determining a second target cloud platform of the hybrid cloud according to the resource monitoring request;
sending the resource monitoring request to the second target cloud platform; and
receiving the resource monitoring data from the second target cloud platform.
(New) The computer readable storage medium of claim 21, wherein the hybrid cloud comprises a plurality of cloud servers, and wherein the determining the second target cloud platform of the hybrid cloud according to the resource monitoring request comprises:
reading instance ID information, which is comprised in the resource monitoring request for the hybrid cloud, of each cloud server of the plurality of cloud servers in the hybrid cloud;
calling a resource information table generated when the hybrid cloud is created; and
determining, according to the instance ID information of each cloud server in the hybrid cloud and the resource information table, an access address of a second target cloud platform corresponding to each cloud server in the hybrid cloud to obtain an access address of the second target cloud platform of the hybrid cloud.


Please cancel claims 5 and 14.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-13, 15-22 are allowable over the prior art of record: the closest prior art of record (Straub et al. U.S. patent application publication 20170048319) does not teach or suggest in detail "receiving, from an invoker, an interface invocation request for the hybrid cloud, the interface invocation request including a uniform resource locator (URL) address and information of a first target cloud platform, wherein the hybrid cloud hosts a plurality of cloud platforms including the first target cloud platform, and each cloud platform is accessed via a respective interface portal of a respective application programming interface (API), wherein each of the plurality of cloud platforms is associated with a geographical region having a unique geographical region parameter; in accordance with the interface invocation request, providing an access to the first target cloud platform, including: determining a type of the first target cloud platform according to a cloud platform type parameter in the URL address; determining a geographical region where the interface portal of the first target cloud platform is available according to a geographical region parameter in the URL address; identifying the interface portal of the respective API of the first target cloud platform among the plurality of cloud platforms hosted by the hybrid cloud based on the type of the first target cloud platform and the geographical region of the interface portal of the first target cloud platform; and  sending the interface invocation request to the interface portal of the first target cloud platform; receiving a response from the interface portal of the first 
Straub teaches a medium enables utilizing a store to allow customers to remotely search store inventory for an item and shop whenever convenient by implementing such access, thus improving customer experience and lowering need for salespeople and operators. The medium enables utilizing cloud infrastructure system to enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for specified number of hours and enable re-allocation of the resources to another set of users located in a different time zone, thus maximizing the utilization of resources. The medium enables reducing and eliminating blocking of user interface and need for a progress bar, thus improving performance and user experience. Whereas, stated above, Applicant's claimed invention states "receiving, from an invoker, an interface invocation request for the hybrid cloud, the interface invocation request including a uniform resource locator (URL) address and information of a first target cloud platform, wherein the hybrid cloud hosts a plurality of cloud platforms including the first target cloud platform, and each cloud platform is accessed via a respective interface portal of a respective application programming interface (API), wherein each of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444